PD-1091-15
                  CAUSE NO. ______________________

            IN THE COURT OF CRIMINAL APPEALS
                 FOR THE STATE OF TEXAS

                              *****

       BEDROS NOBAR MINASSIAN, Petitioner / Appellant

                                 v.

          THE STATE OF TEXAS, Respondent / Appellee

                              *****

         On Petition from a Decision of the Court of Appeals
           for the Fifth District of Texas, Dallas Division
                    in Cause No. 05-13-00936-CR


             MOTION TO EXTEND TIME TO FILE
           PETITION FOR DISCRETIONARY REVIEW




                               TOM PAPPAS
                               BURLESON PATE & GIBSON, L.L.P.

                               900 Jackson Street, Suite 330
                               Dallas, Texas 75202
                               Telephone: (214) 871-4900
                               Facsimile: (214) 871-7543
                               Email: tpappas@bp-g.com

                               COUNSEL FOR
August 24, 2015                PETITIONER/APPELLANT
                               BEDROS NOBAR MINASSIAN

                                  1
TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW, BEDROS NOBAR MINASSIAN, Petitioner herein, and

Appellant before the Court of Appeals for the Fifth District of Texas at Dallas, Texas,

and files her Motion to Extend Time to File Petition for Discretionary Review.

                                          I.

       On July 16, 2015, the Court of Appeals for the Fifth District of Texas, Dallas

Division issued its Judgment and Opinion in Cause 05-13-00936-CR.                 The

Petitioner/Appellant has not filed a motion for rehearing or en banc reconsideration

with the Court of Appeals for the Fifth District of Texas, Dallas Division.

                                          II.

       The deadline for Petitioner/Appellant to file his Petition for Discretionary

Review is August 17, 2015.        Counsel needs additional time to work with the

Petitioner/Appellant in preparing the Petition for Discretionary Review.

                                         III.

       Therefore, the Petitioner/Appellant respectfully requests that this Court

pursuant to T.R.App.P. Rule 68.2(c) grant an extension of time to file the Petition for

Discretionary Review to September 16, 2015, thirty (30) days after the last day for

filing the Petition.




                                          2
                             PRAYER FOR RELIEF

      The Petitioner respectfully prays that this Court grant this Motion to Extend

Time to File Petition for Discretionary Review to September 16, 2015.

                                       Respectfully submitted,

                                       BURLESON PATE & GIBSON, L.L.P.

                                       /s/ Tom Pappas
                                       _________________________________
                                       TOM PAPPAS
                                       TEXAS BAR CARD NO.15455300

                                       900 Jackson Street, Suite 330
                                       Dallas, Texas 75202
                                       Telephone: (214) 871-4900
                                       Facsimile: (214) 871-7543
                                       Email: tpappas@bp-g.com

                                       COUNSEL FOR
                                       PETITIONER/APPELLANT
                                       BEDROS NOBAR MINASSIAN

                          CERTIFICATE OF SERVICE

      This will certify that a copy of the foregoing was delivered by placing same in
the United States Mail via U.S. First Class mail to the following:

Mr. Michael R. Casillas                             Ms. Lisa M. McMinn
Dallas County District Attorney                     State Prosecuting Attorney
133 N. Riverfront Blvd., LB 19                      P.O. Box 13046
Dallas, Texas 75207                                 Austin, Texas 78711

DATED the 17th day of August, 2015.
                                  /s/ Tom Pappas
                                  _________________________________
                                  TOM PAPPAS

                                          3